




***Text Omitted and Filed Separately with the Securities and Exchange
Commission.
Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2
Quest_Laboratory Client Bill Agreement final




AGREEMENT FOR SERVICES
THIS AGREEMENT FOR SERVICES (“Agreement”) is entered into as of the last date of
signature below (the “Effective Date”), by and between Sequenom Center for
Molecular Medicine, LLC, d/b/a Sequenom Laboratories (“SCMM”) and Quest
Diagnostics Incorporated (“Client”). SCMM and Client are referred to
individually as “Party” and collectively as “Parties.”
W I T N E S S E T H:
WHEREAS, SCMM operates an independent laboratory that provides certain testing
services as set forth in Exhibit A (the “Testing Services”); and
WHEREAS, Client is a reference laboratory and desires to purchase the “Testing
Services” for its customers in the United States on behalf of their patients;
WHEREAS, SCMM and Client desire to enter into an arrangement whereby SCMM shall
provide the Testing Services and Client shall compensate SCMM for the Testing
Services; and
WHEREAS, SCMM and Client previously entered into a prior agreement titled
“Agreement For Services” of September 18, 2013 with respect to certain testing
services provided by SCMM for Client’s physician customers in the state of New
York, and SCMM and Client desire to terminate such agreement in connection with
their entry into the instant Agreement.
NOW, THEREFORE, in consideration of the mutual promises contained in this
Agreement, and other good and valuable consideration, the receipt and legal
sufficiency of which are acknowledged, the Parties agree as follows:


ARTICLE I



ARTICLE IIRELATIONSHIP OF THE PARTIES
1.Independent Relationship. In performance of the work, duties and obligations
offered by SCMM under this Agreement, it is mutually understood and agreed that
SCMM is, at all times, providing the Testing Services, as set forth on Exhibit
A, which is attached to this Agreement and incorporated herein by reference, as
an independent contractor. It is further agreed that Client shall not have nor
exercise any control or direction over the manner or methods by which SCMM or
its employees perform the Testing Services, except as expressly provided in this
Agreement.
2.No Patient Referrals. The Parties agree that the benefits to Client and SCMM
under this Agreement do not require, nor are payment for, and are not in any way
contingent upon referring an individual to a person for the furnishing or
arranging for the furnishing of any item or service reimbursed by Medicare,
Medicaid or TriCare; or purchasing, leasing, ordering, or arranging for or
recommending purchasing, leasing, or ordering of any good, facility, service, or
item reimbursed by Medicare, Medicaid, or TriCare. This Agreement is not a
requirements contract or guaranteed minimum agreement. Client’s failure to meet
a specific purchase rate will not result in any penalty or other financial
obligation to Client.


3    ***Confidential Treatment Requested

***Confidential Treatment Requested



--------------------------------------------------------------------------------






3.Effects of Certain Medicare Changes. The Parties expressly acknowledge that
this Agreement has been negotiated and entered into in order to effect
compliance with the provisions of the Medicare and Medicaid anti-fraud statute,
42 U.S.C. 1320a-7b(b), the federal physician self-referral law, 42 U.S.C.
1395nn, analogous state laws and all other applicable laws and regulations. In
the event that any law is adopted or amended, any rule or regulation is
promulgated or modified, or any administrative ruling or judicial interpretation
is issued or modified that, in the reasonable opinion of legal counsel to either
Party, prohibits arrangements similar or analogous to those specified in this
Agreement, the Parties shall: (i) renegotiate and restructure this Agreement in
a manner intended to comply with such law, rule, ruling, regulation or
interpretation; and/or (ii) upon the affirmative decision of either Party,
terminate this Agreement. Such termination shall not be considered a default of
the Agreement by either Party.
4.Exclusivity. Client agrees that beginning […***…] days from the Effective Date
and for the remainder of the Term that it shall not order from or contract with
any laboratory, other than SCMM, for the provision of non-invasive prenatal
testing services for or on behalf of Client’s physician customers and their
patients. The […***…] Testing Service (set forth in Exhibit A) is not yet
Commercially Available and in the event that SCMM does not make the […***…]
Testing Service Commercially Available by […***…], then the aforementioned
exclusivity provision shall terminate as of […***…] and Client shall be free to
order from or contract with other laboratories for the provision of non-invasive
prenatal testing services. For purposes of this section 1.4, “Commercially
Available” means that SCMM has developed, validated, and offers the testing
service at one of its laboratory locations. SCMM agrees that beginning […***…]
days from the Effective Date and for the remainder of the Term that it shall not
provide or contract with any third party laboratory that has securities that are
traded on a public stock exchange (or that otherwise makes its financial
statements publicly available) with annual revenues greater than one billion
($1B) dollars, for Testing Services.
ARTICLE III

ARTICLE IVDUTIES AND RESPONSIBILITIES
1.Responsibilities of SCMM.
(a)
Upon receipt of orders or requisitions from Client, solely for Client’s ordering
entities located in the United States (the “Territory”), SCMM shall provide the
Testing Services in a manner consistent with professionally recognized standards
of health care. In the case of the […***…] Testing Service, it will be provided
by SCMM when it is Commercially Available, subject to any state law or
regulation restrictions. The Parties agree that this Agreement covers those
Testing Services that SCMM customarily provides as part of its laboratory
operations, including all improvements and additions to content made by SCMM to
the Testing Services during the course of this Agreement, as applicable.

SCMM shall maintain, at SCMM’s sole cost and expense, policies of comprehensive
general liability and professional liability insurance covering its provision of
the Testing Services. This coverage must be, at a minimum, $[…***…] per claim
and $[…***…] annual aggregate. Upon request, SCMM will furnish a current and
valid Certificate of Insurance, or proof of adequate self- insurance, evidencing
its general liability and professional liability insurance
    5    ***Confidential Treatment Requested
coverage. If the insurance is of the “claims made” basis, SCMM must continue the
insurance for so long as claims may be made legally with respect to occurrences
during the Term.
(b)
SCMM shall deliver Testing Service result reports to Client within ten (10)
business days from the time SCMM receives the specimen from Client. The Parties
will measure turn-around time starting from the time SCMM receives a specimen at
its laboratory and ending at the time that Client receives a detailed Testing
Service result report from SCMM. SCMM shall meet the specified turn-around time
for at least […***…] of the Testing Services it performs under this Agreement.
If additional testing is required to confirm or clarify the result of a


***Confidential Treatment Requested



--------------------------------------------------------------------------------






specific test, and that additional testing cannot be performed within the
applicable turn-around time, SCMM shall, as soon as practicable after learning
that it will not meet the specified turn-around time, notify Client when it will
receive the Testing Service result report.
(c)
For any “additional testing” performed as set forth in subsection (d) above, on
the original patient specimen, SCMM will repeat the Testing Services […***…],
when such repeat testing is necessary as determined by SCMM or as determined by
mutual agreement of the Parties.

(d)
A specimen is a Specimen That Cannot Be Tested if the specimen (i) does not meet
SCMM’s requirements for the Testing Services, (ii) is not the appropriate
specimen for the Testing Services, (iii) does not meet the specimen collection
requirements specified by SCMM, or (iv) is of questionable integrity. If SCMM
receives a Specimen That Cannot Be Tested, SCMM shall immediately contact Client
to enable it to provide a specimen that does meet SCMM’s requirements for the
Testing Services.

(e)
Changes.

(i)
Notice. SCMM shall send a change notice to Client at least […***…] days before
making any material change to testing methods, sample requirements, or reporting
elements for the Testing Services. For the avoidance of doubt, this change
notice requirement will not apply to changes necessitated by causes beyond
SCMM’s control or for changes necessary to maintain or improve quality levels,
which changes shall be communicated to Client as soon as practicable after SCMM
learns of the need for the changes. SCMM shall provide change notices to Client,
via electronic mail, to the individuals listed below or as directed by the
Client sourcing manager:

(ii)
Database Management:

(A)
Corporate: […***…]

(B)
Nichols Institute/SJC: […***…]

(C)
Corporate Procurement: […***…]

(D)
National Director of Test Referral Networking: […***…]

(iii)
Failure to provide Change Notice. Client may consider SCMM’s failure to provide
the change notice within the time specified as a material breach of this
Agreement. If it is SCMM’s practice to perform data base changes or updates on a
regular schedule, SCMM must communicate the implementation timeline to Client at
least […***…] days before implementing the change or update. If such change or
update results in greater than […***…] dollars in costs to Client to accommodate
such change or update, the SCMM shall […***…].

(f)
Security Requirements. To protect the Client’s environment and data from
security threats, it must ensure that its systems meet minimum standards for
confidentiality, integrity, and availability. If SCMM has accesses to Client
laboratory information systems via the internet, SCMM’s system must meet certain
minimum requirements established by Client to protect patient information and
adhere to the privacy regulations. Client shall provide these requirements to
SCMM before SCMM may access Client’s system. Client may modify these
requirements from time to time.

2.Responsibilities of Client. Client shall have the following responsibilities:
(a)
Client shall be responsible for delivering the reports of the Testing Services
to the ordering/treating physicians on a timely basis.

(b)
Client shall, on a timely basis, cooperate in good faith with SCMM and provide
information reasonably requested by SCMM in order for SCMM to comply with unique
state law requirements, such as SCMM’s New York state permit requirements,
including for example, patient and ordering physician registry related
information necessary for SCMM to submit to the state of New York on a
registration form, and such other information as may be needed


***Confidential Treatment Requested



--------------------------------------------------------------------------------






by SCMM from time to time in order to ensure its compliance with New York state
requirements, and requirements of other states as may be applicable.
(c)
Client shall provide and be responsible for the cost all materials, including
specific specimen collection tubes designated by SCMM, for the collection of
patient specimens and packaging and shipping patient specimens to SCMM. Client
will pay all third party courier shipping and handling related expenses
associated with sending patient specimens to SCMM.

(d)
Client represents and warrants that it will comply with any and all applicable
state law requirements within the Territory regarding billing and fee
disclosures, including certain state laws (for example, California Business and
Professions Code section 655.5) regarding required disclosures to patients of
the fees of the clinical laboratory performing the testing services, and
prohibitions against charging additional fees (often referred to as
“anti-markup”) for clinical laboratory services.

(e)
Client shall maintain, at Client’s sole cost and expense, policies of
comprehensive general liability and professional liability insurance. This
coverage must be, at a minimum, $[…***…] per claim and $[…***…] annual
aggregate. Upon request, Client will furnish a current and valid certificate of
insurance, or proof of adequate self-insurance, evidencing its general liability
and professional liability insurance coverage. If the insurance is of the
“claims made” basis, Client must continue the insurance for so long as claims
may be made legally with respect to occurrences during the Term.

Client will not intentionally interfere with SCMM’s contracting efforts with
payors in instances where payors may consult with, defer to, or reference the
payor’s relationship with Client. Notwithstanding the above, this section shall
not preclude Client from independently servicing or contracting with payors
regarding Testing Services. Similarly, this provision shall not be intended nor
shall be construed to restrict either party from disclosing facts regarding
services or providing information in connection with selling their services.
3.Responsibilities of Each Party.
(a)
Each Party shall perform under this Agreement in accord with all Applicable
Laws, (including without limitation those of the state of New York) and
including but not limited to the federal Physician, Self-Referral Law, 42 U.S.C.
1395nn and the regulations promulgated thereunder (the “Stark Law”) and any
similar applicable state physician self-referral laws and regulations, the
federal Medicare/Medicaid Anti-kickback Law, 42 U.S.C. 1320a-7b(b) and the
regulations promulgated thereunder and any similar applicable state
anti-kickback laws and regulations, and in compliance with all applicable state
and federal laws and regulations governing the confidentiality of personal
health information, including but not limited to the Health Insurance
Portability and Accountability Act of 1996 and the regulations issued pursuant
to it (“HIPAA”), and the Health Information Technology for Economic Clinical
Health Act (“HITECH”), each as amended from time to time. Each Party represents
and warrants that they and their employees and agents performing hereunder shall
maintain, at all times during the Term, all required licenses, permits,
certifications and accreditations necessary to lawfully perform under this
Agreement. If SCMM transports specimens upon which it will perform Testing
Services, it must conform to applicable requirements, including OSHA’s
Bloodborne Pathogens regulations and DOT’s Hazardous Materials regulations, and
in connection therewith, upon Client’s request, SCMM shall provide Client with
proof that SCMM trained its employees and drivers and that SCMM complies with
all applicable requirements.

Changes to Laws. A “Change” occurs if any Applicable Laws (as defined in section
2.3(c)(ii))are modified, implemented, or determined to prohibit or materially
change the reimbursement for the Testing Services or will materially affect
Client’s ability to engage in commercial activity on terms at least as favorable
to Client as the terms were as of the Effective Date. If, during the Term, a
Change occurs, the

***Confidential Treatment Requested



--------------------------------------------------------------------------------






Parties shall negotiate in good faith to amend this Agreement to provide for
compensation that preserves the    9    
6    
Parties’ respective economic expectations to the greatest extent possible in a
manner consistent with any Change.
(i)
Federal Program Access to Records

(A)
If a federal program pays for any Testing Services, SCMM will, upon written
request, make this Agreement and all medical records available to the Secretary
of the Department of Health and Human Services (HHS), the Comptroller General,
or their duly authorized representatives. This provision applies if the amount
paid under this Agreement is $10,000 or more over a twelve-month period. The
availability of SCMM’s medical records must at all times be subject to the
criteria and procedures for seeking or obtaining access as may be promulgated by
the Secretary of HHS in regulations, and other Applicable Laws. SCMM’s
disclosure under this provision is not as a waiver of any legal rights to which
Client or SCMM may be entitled under statute or regulation.

(B)
Audit. SCMM also acknowledges that HHS, the Comptroller General, or their
designees have the right to audit, evaluate, or inspect SCMM’s (or its
subcontractors’ or transferees’) medical records and other Records, related to
Client’s Medicare contracts with health plans. This right extends for the period
provided in 42 CFR § 422.502(e) (4) or other Applicable Law. SCMM agrees to make
available its premises, physical facilities and equipment, records relating to
its Medicare and any additional relevant information for six years or as
required by Applicable Law.

(b)
Each Party represents and warrants, with respect to all Protected Health
Information, that it is a covered entity (and not a business associate of the
other Party) under the Privacy Regulations. Each further represents and warrants
that it shall protect the privacy, integrity, security, confidentiality, and
availability of Protected Health Information disclosed to, used by, or exchanged
by the Parties. Each Party shall implement and maintain privacy and security
policies, procedures, and practices, and administrative, physical, and
technological safeguards and security mechanisms that reasonably and adequately
protect the confidentiality, integrity, and availability of the Protected Health
Information created, received, maintained, or transmitted under this Agreement
all as required by the Privacy Regulations and the Security Regulations. If
HIPAA or the Privacy Regulations or Security Regulations require any addition to
or modification of this Agreement, the Parties shall use commercially reasonable
efforts to agree upon the additions or modifications in a timely manner.
“Individually Identifiable Health Information” has the definition set forth in
HIPAA. “Privacy Regulations” are all regulations in effect from time to time
issued pursuant to HIPAA and applicable to the privacy of Individually
Identifiable Health Information. “Protected Health Information” is Individually
Identifiable Health Information transmitted by electronic media, maintained in
any medium described in the definition of electronic media, or transmitted or
maintained in any other form or medium “Security Regulations” are the
regulations in effect from time to time issued pursuant to HIPAA and applicable
to the security of Individually Identifiable Health Information.

(c)
SCMM represents and warrants that it will perform all Testing Services (i) in a
professional, and timely manner; (ii) in accordance with applicable state and
federal testing requirements for clinical reference laboratories; in-house at
SCMM’s own testing locations so that Client may accurately and appropriately
identify the testing location for all Testing Services. SCMM


***Confidential Treatment Requested



--------------------------------------------------------------------------------






shall not refer Testing Services to another reference laboratory without
Client’s prior written consent. SCMM will maintain and ensure that, during the
Term (defined below in Section 4.1), it and its employees have all Required
Approvals.
(i)
“Required Approvals” shall mean the necessary licenses, permits, accreditation,
and certifications, including approvals for specialties or subspecialties
required under Applicable Laws, for SCMM and its clinical laboratories to
perform the Testing Services on the specimens referred to SCMM by Client under
this Agreement.

(ii)
“Applicable Laws” are the international, federal, state, and local laws, rules,
and regulations that relate to the conduct of the Parties’ businesses and their
performance of their respective obligations under this Agreement.

(iii)
SCMM warrants that it currently maintains all Required Approvals. Before
performing any Testing Services, SCMM shall provide to Client a copy of all
Required Approvals. Upon request, SCMM shall provide to Client a copy of any
renewal of the Required Approvals within thirty days after the renewal date.

(d)
If SCMM loses any Required Approval or a licensing authority denies SCMM any
Required Approval, SCMM must notify Client immediately (“Required Notice”).
Client will stop referring specimens to SCMM in the states affected until SCMM
demonstrates that it has the Required Approval. Client may consider SCMM’s
recurring loss of Required Approvals as a material breach, which authorizes
Client to terminate this Agreement. SCMM must provide a copy of any new Required
Approvals that it obtains during the Term to Client within thirty days after
receiving them. SCMM must send the Required Notices to Client, Attention:
Manager Corporate Regulatory Affairs Department, at 3 Giralda Farms, Madison NJ
07940 or to any other address that Client may direct

(e)
Each Party represents that it is not an Excluded Provider. For purposes of this
subsection, an “Excluded Provider” is a person or entity (a) convicted of a
criminal offense related to health care or (b) currently listed by a federal
agency as debarred, excluded, or ineligible to participate in federally funded
health care programs. A Party will notify the other Party in writing within five
days after any change in this representation or if circumstances change to
render this representation false during the Term. Any change in circumstances
will constitute cause by the other Party to terminate this Agreement
immediately. For purposes of this subsection, “Party” includes each entity
entering into this Agreement and the entity’s parent, principals, shareholders,
directors, and officers and any employees or agents of that entity.

(f)
Each Party represents and warrants that (a) such Party is duly organized,
validly existing, and in good standing under the laws of the place of its
establishment or incorporation, (b) such Party has taken all action necessary to
authorize it to enter into this Agreement and perform its obligations under this
Agreement, (c) this Agreement will constitute the legal, valid and binding
obligation of such Party, and (d) neither the execution of this Agreement nor
the performance of such Party’s obligations hereunder will conflict with, result
in a breach of, or constitute a default under any provision of the
organizational documents of such Party, or of any law, rule, regulation,
authorization or approval of any government entity, or of any agreement to which
it is a party or by which it is bound.

4.Indemnification.
(a)
Definitions

(i)
“Claim” is any third party action brought against either Party by a third party
entitled to indemnification and defense under this Agreement.

(ii)
“Indemnitee” is the Party seeking indemnification and includes the Party and its
subsidiaries, affiliates, assignees, agents, employees, officers, and directors,
and (iii) all subsidiaries, affiliates, agents, employees, officers, and
directors of its subsidiaries, affiliates, and assignees.


***Confidential Treatment Requested



--------------------------------------------------------------------------------






(iii)
“Indemnitor” is the Party providing indemnification and includes the Party and
its subsidiaries, affiliates, assignees, agents, employees, officers, and
directors, and (iii) all subsidiaries, affiliates, agents, employees, officers,
and directors of its subsidiaries, affiliates, and assignees.

(iv)
“Identifiable Losses” means the aggregate of Losses and Litigation Expenses.

(v)
“Litigation Expenses” are any court filing fees, court costs, or other
reasonable costs, witness fees, and the cost of investigating and defending or
asserting any Claim, including reasonable attorneys’ fees, other professionals’
fees, and disbursements.

(vi)
“Losses” are any liabilities, losses, claims, settlement payments, costs and
expenses, interest, awards, judgments, damages, fines, fees and penalties, or
other charges, other than a Litigation Expense.

(b)
Indemnification Obligations.

(i)
General. Indemnitor shall indemnify, defend, and hold Indemnitee harmless from
and against any Indemnifiable Losses incurred in connection with a Claim arising
out of or relating to (i) Indemnitor’s acts or omissions that are a breach of
this Agreement; and (ii) personal injury or property damage related to or caused
by: (A) Indemnitor’s negligence or willful misconduct; or (B) the negligence or
willful misconduct of its employees, agents, contractors, or subcontractors.

(ii)
SCMM’s Indemnification Obligations. SCMM, as Indemnitor, will indemnify, defend,
and hold Indemnitees harmless from and against and indemnifiable Identifiable
Losses incurred in connection with a Claim brought against Client arising out of
or relating to (i) infringement (or any claim of infringement) of any
intellectual property or other proprietary rights (including patents,
copyrights, trademarks, and trade secrets); Testing Services; (iii) persons that
SCMM directs to provide the Testing Services; and (iv) false or misleading
claims in the labeling.

(iii)
Exclusion. A Party is not obligated to defend or indemnify the other Party’s
Indemnified Parties for any ndemnifiable Identifiable Losses if those losses
arise from the Indemnified Parties’ negligence or willful misconduct.

(c)
Notice and Procedural Issues

(i)
Notice of Claim. If Indemnitee intends to claim indemnification under this
Section, it shall promptly notify Indemnitor of any Claim with respect to which
Indemnitee intends to claim indemnification. Indemnitee will give Indemnitor
prompt notice of any Claim. Indemnitee’s failure to provide Indemnitor with
prompt written notice of a Claim will not discharge Indemnitor’s indemnification
obligations under this Section unless the failure or delay in providing the
notice materially prejudices its ability to defend the Claim.

(ii)
Defense and Settlement. Indemnitee will cooperate with Indemnitor, at
Indemnitor’s expense, by complying with its reasonable instructions and requests
in connection with the preparation for and defense of the Claim. Indemnitee, at
its option and expense, may hire counsel to assist in defending the Claim. For
the avoidance of doubt, SCMM’s indemnity obligations for the reasonable
attorneys’ fees portion of Litigation Expenses is only applicable provided and
upon the condition that Client agrees to retain and be represented by the same
attorney(s) representing SCMM in the underlying matter. Indemnitor will not
compromise or settle any Claim that affects Indemnitee adversely or admits any
matter concerning Indemnitee without Indemnitee’s prior written consent.

ARTICLE V

ARTICLE VIPAYMENT, BILLING AND ADMINISTRATIVE MATTERS

***Confidential Treatment Requested



--------------------------------------------------------------------------------






Invoices; Fees for the Testing Services. SCMM shall invoice Client monthly by
electronic data interchange (“EDI”) for Testing Services performed during the
prior month. Client will not accept third party invoices. All invoices must be
in sufficient detail, as reasonably requested by Client, to (i) identify the
Testing Services for which Client reported Test results and the price per Test,
(ii) as well as include the correct address to which Client shall remit
payment,    12    ***Confidential Treatment Requested
10    ***Confidential Treatment Requested
whether by check or by EDI. The prices charged must conform to the prices listed
in Exhibit A. Except as provided below, Client will pay SCMM net […***…] days
[…***…]. “[…***…]” as used herein means that the applicable monthly invoice must
be paid by the end of the […***…] day of the calendar month that is […***…] days
from the date of the applicable monthly invoice. For example, a monthly invoice
dated […***…] would be payable by […***…]; a monthly invoice dated […***…] would
also be payable by […***…]. SCMM has established the charges for all Testing
Services rendered to Client, as set forth on Exhibit A, and SCMM shall bill
Client and Client shall pay to SCMM any undisputed amounts as set forth on
Exhibit A. If during the Term, SCMM provides the Testing Services to […***…] in
the Territory […***…], then SCMM shall within three business days notify Client
[…***…] (that is, orders received after SCMM’s notification to Client) for
Testing Services provided under this Agreement.
1.Billing By Client for Testing Services. Client shall have the sole and
exclusive right (with a right to subcontract) to bill and collect from patients,
private third party payors, and government payors for the Testing Services
provided to Client’s patients, as permitted by law. With respect to certain
states, certain government payors, or other circumstances where Client billing
is prohibited by law or regulation, SCMM shall be responsible for billing and
collecting from patients and/or payors (“SCMM Billing”) as necessary. States
that require SCMM Billing for Medicaid covered services are listed in Exhibit C
and may be updated from time to time during this Agreement. All samples for
which SCMM is the billing agent must adhere to ACOG and SMFM high risk patient
testing requirements. In cases of SCMM Billing, Client will, at its cost and
expense, collect, accession, and send patient samples to SCMM for the Testing
Services ordered, SCMM shall perform the Testing Services and report the results
to Client and Client will report the results to the ordering customer. Client
will not pay SCMM for the Testing Services.
2.Any of Client’s Business Unit may purchase Testing Services from SCMM under
this Agreement. Client may also purchase Testing Services under this Agreement
on behalf of laboratories for which it provides management services. Client has
the right to purchase Testing Services, on behalf of any Business Unit and may
authorize any Business Unit to purchase Testing Services, including any
laboratories for which the Business Unit provides management or consulting
services. For purposes of this Section 3.3, “Business Unit” is any: (i) limited
liability company, partnership, joint venture, or other similar entity of which
Client is a party, (ii) licensed, clinical laboratory owned by Client, or (iii)
subsidiary owned or controlled by Client that orders Testing Services. The
provisions of this Section 3.3 are limited to the purchase of Testing Services
on behalf of physician customers in the Territory on behalf of their patients.
3.Rework Reimbursement/Expenses.
(a)
Definitions.

(i)
“Re-work” is the tasks that Client must perform due to SCMM re-performing
Testing Services on a patient’s specimen, either the same or a new specimen, and
related to re-reporting Test results to the ordering physician.



(ii)
“Re-work Expenses” include the documented (i) labor costs and administrative
expenses incurred by Client related to investigating the Re-Work, including
identifying Client’s patients and clients impacted by the Re-Work, (ii) costs
associated with informing Client’s clients about the reasons and need for
Re-Work, and (iii) costs incurred by Client’s clients to recollect patients’
specimens, if necessary.


***Confidential Treatment Requested



--------------------------------------------------------------------------------






(b)
Reimbursement. SCMM will reimburse Client for Re-work Expenses up to […***…] per
specimen if SCMM or a governmental agency issues a product recall for the
products used in the Testing Services or SCMM does not notify Client about assay
failures related to the Testing Services, either of which event requires Client
to perform Re-Work. SCMM will also reimburse Client for Re-work Expenses if
Client must perform Re-work […***…].

4.Audit Rights
(a)
Right to Audit. Throughout the Term and for up to […***…] years following the
expiration of the Term, and not more than twice per calendar year, SCMM will
permit a major independent auditing firm to conduct audits to ensure compliance
with […***…] in Subsection 3.1.

(b)
Election to Audit. If Client elects to exercise it audit rights, it will provide
written notice to SCMM. Within ten (10) business days from the date of the
notice, the Parties will meet to establish the audit parameters and objectives.
In addition, the Parties will select an independent auditing firm, acceptable to
both Parties, to conduct the audit as Client’s authorized representative,
subject to the confidentiality provisions in Article V below.

(c)
Audit Process. SCMM shall cooperate with the auditors to facilitate an efficient
audit process and provide reasonable assistance to the auditors to ensure that
the audit accomplishes its objectives. The auditors will review SCMM’s records
at reasonable times, upon reasonable notice, during normal business hours.

(d)
Audit Report. After the auditors complete the audit, they will provide the
results to the Parties in an agreed upon format. The audit report will include
documentation to support the auditor’s findings, including its conclusion with
respect to non/compliance with section 3.1.

(e)
Failure […***…]. If the audit results indicate that SCMM did not comply with
[…***…], SCMM will promptly correct […***…]. In addition, Client will receive,
at its option, either a refund or a credit in an amount equal to […***…]. The
Parties will calculate the amount of the credit or refund beginning from the
date the SCMM […***…] and continuing during the portion of the Term […***…]. If
the pricing variance is greater than […***…] percent, SCMM will also reimburse
Client for the costs associated with the audit.



(f)
Reimbursement. SCMM must pay any refund by check made payable to Client within
ten days after the auditors provide their results. If the pricing variance is
greater than […***…] percent, SCMM shall also reimburse Client for the costs
associated with the audit. SCMM shall mail the check to the Quest Diagnostics
Purchasing Department Lockbox: P.O. Box 11530A, New York NY 10286-1325. In
addition, SCMM shall notify the Relationship Manager of the payment, by
telephone or by e-mail, contemporaneously with mailing the payment to the
Lockbox.

5.Business Reviews. Client has the right to perform quality assurance reviews
(“Business Review”). Client will pay its travel expenses and expenses incurred
by Client in conducting the Business Review. Client will use the reviews to
evaluate SCMM’s performance of the Testing Services. If Client elects to
exercise its right under this Section 3.6, Client will provide thirty days
advance written notice to SCMM. SCMM shall cooperate with the individuals
conducting the Business Review to facilitate an efficient process and provide
reasonable assistance to the reviewers to ensure that the Business Review
encompasses the stated objectives for the Business Review. Client will conduct
the review of SCMM’s Records at reasonable times, during normal business hours,
and in a manner that does not interfere with SCMM’s laboratory activities. All
Business Reviews shall be subject to the confidentiality provisions of this
Agreement. The Business Review may include onsite inspections to measure SCMM’s
processes against a checklist that Client uses to monitor its reference
laboratory providers’ compliance with regulatory standards and Client’s own
quality assurance requirements. Client reserves the right to hold Business
Reviews biennially or more frequently if it identifies quality issues. These
Business Reviews include contract performance, customer satisfaction,
issues/opportunities, new test requirements, technology overview, and general
operational issues.

***Confidential Treatment Requested



--------------------------------------------------------------------------------






ARTICLE VII

ARTICLE VIIITERM AND TERMINATION
1.Term. The term of this Agreement shall commence on the last date of signature
below, and shall remain in effect for a term of two (2) years, unless otherwise
terminated as provided in this Agreement. This Agreement shall renew
automatically for additional terms of one (1) year each unless either Party
provides sixty (60) days prior written notice to the other Party (the “Term”).
2.Termination Upon Mutual Agreement. This Agreement may be terminated at any
time by mutual agreement of the Parties.
3.Termination For Material Breach. Notwithstanding the foregoing, this Agreement
may be terminated if SCMM or Client materially breaches its obligations pursuant
to this Agreement, and if such event or issue is not cured within sixty (60)
days after written notice to the non-breaching Party.
4.Termination For Loss of License. If action is taken against SCMM to revoke,
suspend, or terminate its applicable federal or state licenses to operate a
clinical laboratory, or to revoke, suspend or terminate participation in
Medicaid, Medicare or other federally funded programs; and the action is not
resolved within ninety (90) days after it was initiated, Client may immediately
terminate this Agreement.
17    
13    
5.Termination For Cause. This Agreement may be terminated by Client upon ten
(10) business days' notice if the Testing Services provided by SCMM are
determined by a court of competent jurisdiction to infringe a valid intellectual
property right of a third party and SCMM has not obtained at its sole cost and
expense the rights necessary to enable Client to continue to use the Testing
Services or has not provided an alternative, comparable non-infringing testing
service.
6.Effect of Termination. Upon the termination of this Agreement for any reason,
Client shall be required to pay for all Testing Services rendered prior to the
termination, and SCMM shall otherwise fulfill its responsibilities pursuant to
this Agreement through the date of termination. In addition to any provisions
that by their nature are intended to survive termination or that contemplates
performance or observance subsequent to termination or expiration of this
Agreement, the provisions of Sections2.4, 3.5, 4.6, 5, 6.1, 6.2 will survive
expiration or termination of this Agreement.
ARTICLE IX

ARTICLE XCONFIDENTIAL INFORMATION
1.Definitions
(a)
“Confidential Information” is information or materials disclosed by or on behalf
of, Disclosing Party relating to Disclosing Party’s business or operations that
is (i) not generally known other than by Disclosing Party, and (ii) Receiving
Party learns about due to entering into this Agreement or due to the
relationship between the Parties. Confidential Information includes the
existence and terms of any negotiations between the Parties, and the terms and
conditions of this Agreement. Confidential Information also includes information
relating to pricing; inventory levels; product specifications; prototypes;
marketing techniques and materials; marketing plans; timetables; strategic and
development plans; organizational, technical, and financial data; personnel
statistics; customer and patient information; trade secrets; organizational
structure; business plans; and financial information whether discussed orally or
in writing.

(b)
“Disclosing Party” is the Party (or its authorized representatives) disclosing
Confidential Information to Receiving Party.

(c)
“Receiving Party” is the Party (or its authorized representatives) receiving
Confidential Information from Disclosing Party.

2.Confidentiality Obligations
(a)
Non-Disclosure. Receiving Party shall hold in confidence and not to disclose
Confidential Information received to any person or entity except for Receiving
Party’s authorized


***Confidential Treatment Requested



--------------------------------------------------------------------------------






representatives and only to the extent necessary to perform the Receiving
Party’s duties and obligations, or to enforce its rights under this Agreement.
Each Party shall advise its authorized representatives of the confidentiality
requirements in this Agreement and shall require them to comply. Each Party is
responsible for any breach of this Agreement by its authorized representatives.
Receiving Party shall use Disclosing Party’s Confidential Information solely for
the purposes set forth in this Agreement.
(b)
Limit Dissemination. Receiving Party shall limit dissemination of Disclosing
Party’s Confidential Information to its authorized representatives who have a
need to know the information for the purposes set forth in this Agreement.
During the Term and for two years thereafter each Party shall maintain
appropriate and adequate safeguards, policies, and procedures to protect
Confidential Information against unauthorized use, disclosure, alteration, or
destruction.

(c)
Return. Upon the Disclosing Party’s written demand, the Receiving Party shall
promptly return the Disclosing Party’s Confidential Information (and all copies)
in the Receiving Party’s possession. This requirement does not apply to
Confidential Information incorporated into Confidential Information that
applicable law requires the Receiving Party to maintain to verify the work it
performed, which the Receiving Party may retain subject to the restrictions
contained in this subsection.

3.Exclusions
Confidential Information does not include information (i) Receiving Party
developed independently; (ii) Receiving Party knew before receiving it;
(iii) the Parties released from the obligation of confidentiality;
(iii) obtained from a third party without an obligation of confidentiality; or
(iv) that is or becomes public knowledge through no fault of Receiving Party.
These exclusions apply only if supported by verifiable documentation. The
confidential nature of Confidential Patient Information does not expire.
4.Permitted Disclosures
Receiving Party may disclose Confidential Information when required to do so by
court order. If required by a court order to disclose Confidential Information,
Receiving Party shall promptly notify Disclosing Party of the need for the
disclosure and give Disclosing Party a reasonable time, if legally permissible,
to oppose the process. In addition, Disclosing Party may disclose only the
minimum amount of Confidential Information required to comply with the court
order. The confidential nature of Confidential patient information does not
expire.
5.Non-Use of Names.
No Party may use another Party’s name, insignia, symbol, trademark, trade
name, or logotype (or any abbreviation or adaptation thereof) in any
publications, press releases, promotional materials, or other form of publicity
without the other Party’s prior written consent. These restrictions do not
prohibit a Party from identifying another Party when required by Applicable Law.
The Parties will not and will not permit their affiliates to issue or publish
any press release or make public announcements with respect to this Agreement or
another Party, without the prior written consent of that other Party.


ARTICLE XI



ARTICLE XIIGENERAL PROVISIONS
1.Notices. Any notices, requests and other communications under this Agreement
shall be in writing and shall be deemed duly given if hand delivered or mailed
first class, postage prepaid, certified mail, return receipt requested,
addressed as set forth hereinafter, or to such other address as any person or
entity may designate in writing, and delivered as herein provided:



***Confidential Treatment Requested



--------------------------------------------------------------------------------






To SCMM:        Sequenom Center for Molecular Medicine, LLC
d/b/a Sequenom Laboratories
3595 John Hopkins Court
San Diego, California 92121-1331
Attn: Legal Department


To Client:        Quest Diagnostics Incorporated
1201 S. Collegeville Rd.
Collegeville, PA 19426
Attn: Category Manager, Referral Testing


Quest Diagnostics Incorporated
3 Giralda Farms
Madison, NJ 07940
Attn: General Counsel


2.Governing Law; Dispute Resolution. This Section 6.2 sets forth the exclusive
dispute resolution procedures for any dispute that may arise from this
Agreement. Each Party’s designated representatives who have the authority to
waive or settle the dispute, must meet within ten business days after one Party
notifies the other in writing about such dispute. All negotiations pursuant to
this clause are confidential and the Parties shall treat the negotiations as
settlement negotiations. If the Parties cannot resolve the dispute, either Party
may initiate litigation. This Agreement shall be governed by and construed in
accordance with the laws of the State of California without regard to its
conflict of law principles. The Parties agrees to submit to the exclusive
jurisdiction of the federal and state courts located in San Diego, California
for any disputes.


3.Entire Agreement. This Agreement sets forth the entire understanding between
the Parties with respect to the subject matter of this Agreement and, except as
set forth in Section 1.3, cannot be amended except by in writing signed by both
Parties. No waiver of any breach or failure by either Party of any term or
provision of this Agreement shall be deemed to be a waiver of any subsequent
breach or failure of such term or provision of this Agreement. This Agreement
supersedes and replaces in their entirety any and all other agreements with
regard to the subject matter of this Agreement, whether oral or written, if any,
between the Parties.
4.Assignment. No Party may assign its rights or delegate its duties or
obligation under this Agreement to a third party without the prior written
consent of the other Party. However, either Party may assign this Agreement (or
any of its rights or interest) to a successor entity to which the assigning
Party transfers or assigns all or substantially all of its assets to which this
Agreement relates. The assigning Party will provide written notice to the other
Party of the assignment and will remain liable for the assignee’s performance of
its duties or obligations under this Agreement.
5. Medicare Advantage. If any patients served under this Agreement include
Medicare Advantage beneficiaries under contracted Medicare Advantage Programs,
the provisions of Exhibit B apply.
6.Gifts. SCMM may not offer gifts or other items of value including cash, free
goods, merchandise, tickets to sporting or entertainment events, special
discounts, honoraria, liquor, food products, personal services, preferential
treatment, reimbursement, or payment for travel expenses, lodging, or meals to
Client employees, representatives, officers, or directors or to their family
members (“Gifts”). Promotional items or items of minimal value such as pens,
caps, mugs, and t-shirts are not Gifts. Compliance with this provision is a
condition of doing business with Client. If SCMM does not comply with the
requirements of this provision, Client may consider it a material breach of this
Agreement regardless of whether the Client employee accepted the gift or
benefit. If SCMM breaches the requirements of this subsection, SCMM has thirty
days to cure the breach after receiving notice from Client describing the
incident. If, after thirty days,

***Confidential Treatment Requested



--------------------------------------------------------------------------------






SCMM has not or cannot cure the breach, Client has the right to terminate this
Agreement and any other agreements it has with SCMM. SCMM shall cooperate with
Client in investigating any incident in which a Client employee accepted a Gift
offered by SCMM’s employee.
6.9    Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same agreement. Each Party consents to be bound by the
facsimile or electronic (e.g., scanned and e-mailed) signature of an authorized
agent of each Party to this Agreement. The signature of all Parties need not
appear on the same counterpart.
6.10    Termination of Prior Agreement. SCMM and Client previously entered into
a prior agreement titled “Agreement For Services” of September 18, 2013 with
respect to certain testing services provided by SCMM for Client’s physician
customers in the state of New York (the “Prior Agreement”). The Prior Agreement
is hereby terminated as of the last date of signature below.
6.11    Severability. If a court of law or arbitral panel holds any provision
unenforceable, the remaining provisions will continue in effect. If possible,
the Parties will amend this Agreement to modify any unenforceable provision to
render it valid and enforceable and to preserve, as much as is reasonably
practicable, the original intent of the unenforceable provision.


IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their duly authorized officers, as of the day and year first above written.
Client Name: Quest Diagnostics Incorporated


Client Address: 3 Giralda Farms
Madison, NJ 07940


Signature: /s/ Wilson R. Conde


Print Name: Wilson R. Conde


Title: Vice President, Specialty Sales
   & Clinical Franchise Business Development
   Quest Diagnostics Incorporated__________


Date: 6/13/14
Sequenom Center for Molecular Medicine, LLC
d/b/a Sequenom Laboratories






Signature: /s/ William J. Welch


Print Name: William J. Welch


Title: President & Chief Financial Officer


Date: 6/13/2014

Quest_Laboratory Client Bill Agreement final


EXHIBIT A
***Confidential Treatment Requested
EXHIBIT A
FEE SCHEDULE
For the Testing Services provided under this Agreement to Client as set forth
below, Client shall pay SCMM in accordance with the following fee schedule:


    MaterniT21TM PLUS LDT                        […***…] per test

***Confidential Treatment Requested



--------------------------------------------------------------------------------






Including testing for T21, T18. T13, sex chromosome aneuploidies, T22, T16, and
various microdeletion syndromes including DiGeorge, and any addition to content
during the Term as SCMM makes to its MaterniT21 PLUS LDT.


[…***…][…***…] per test
[…***…]
///


///


///
EXHIBIT B


EXHIBIT B


EXHIBIT B
Medicare Advantage Program
1.
Compliance with Medicare Advantage.



The terms and conditions in this Exhibit are included to meet federal statutory
and regulatory requirements of the federal Medicare Advantage Program (“Medicare
Advantage Program”). SCMM understands that the specific terms as set forth
herein are subject to amendment in accordance with federal statutory and
regulatory changes to the Medicare Advantage Program.


2.
Definitions: For the purposes of this Agreement, the following terms shall have
the meanings set forth:

1.
“CMS” is the U.S. Centers for Medicare and Medicaid Services.

2.
“Covered Persons” are individuals entitled to receive benefits pursuant to Title
XVIII of the Social Security Act who are enrolled in the various Health Plans
pursuant to the Medicare Contract.

3.
“Health Plans” means the plans that Medicare Advantage Program with CMS and with
which Client is a contracted participating provider.

4.
“Medicare Advantage Contracts” are the agreements entered into between CMS and
Health Plans pursuant to which Client provide health care coverage to Medicare
Advantage Covered Persons enrolled in the Health Plans.

5.
“Medicare Advantage Regulations” are those regulations promulgated by CMS at
42 C.F.R. § 422.100 et. seq., as amended.



3.
Compliance Requirements: The following terms and conditions apply to Testing
Services rendered under this Agreement.

1.
Client delegates to SCMM Client’s responsibility under its Medicare Advantage
Contracts with Health Plans to provide the Testing Services to Covered Persons.
Client or Health Plan


***Confidential Treatment Requested



--------------------------------------------------------------------------------






may revoke this delegation, and terminate the Agreement if Client or Health Plan
reasonably determines that SCMM has not performed satisfactorily. Client and
Health Plan shall monitor SCMM’s performance on an ongoing basis. SCMM
acknowledges that Health Plan shall oversee and is accountable to CMS for the
functions and responsibilities described in the Medicare Advantage Program
regulatory standards.
2.
SCMM agrees to comply, and to require any of its permitted subSCMMs to comply,
with all Medicare laws, the Medicare Advantage Regulations, and CMS
instructions. SCMM agrees that any Testing Services it or its subSCMMs provide
to Covered Persons, to the extent required by applicable laws, will be
consistent with and will comply with Client’s Medicare Advantage contractual
obligations.

3.
SCMM agrees to maintain records and other information with respect to Covered
Persons in an accurate manner to ensure timely access by Covered Persons to the
records and information that pertain to them. SCMM shall safeguard the privacy
of any information that identifies a particular Covered Person in accordance
with applicable laws and Medicare Advantage requirements.

4.
SCMM shall comply with applicable Health Plan credentialing requirements. SCMM
agrees that Health Plan or Client will review the credentialing process and
audit the process on an ongoing basis.

5.
SCMM shall be paid for the services provided under this Agreement in the manner
and at the rates contemplated by the Agreement. SCMM may obtain additional
information by requesting it from Client.

6.
SCMM agrees that in no event shall the SCMM bill, charge, collect a deposit
from, seek compensation, remuneration, or reimbursement from, or have any
recourse against a Covered Person or persons acting on behalf of a Covered
Persons for Testing Services that are Client’s legal obligation and provided
pursuant to this Agreement. SCMM agrees that if Client or Health Plan become
insolvent or cease operations, Testing Services to Covered Persons will continue
through the period CMS premiums have been paid to Health Plan. SCMM further
agrees that:

1.
These Hold Harmless and Continuation of Benefits provisions shall survive the
termination of the Agreement and shall be construed to be for the benefit of the
Covered Persons, and

2.
These provisions supersede any oral or written contrary agreement now existing
or later entered into between SCMM and a Covered Person or persons acting on the
Covered Person’s behalf that relates to liability for payment for, or
continuation of, services provided under the terms and conditions of these
clauses.

7.
The Parties acknowledges that the Agreement shall be terminated if either Party
is excluded from participation in Medicare under Section 1128 or 1128A of the
Social Security Act or from participation in any other federal health care
program. Neither Client nor SCMM may employ or subcontract with an individual or
with an entity that employs or contracts with an individual excluded from
participation in Medicare under Section 1128 or 1128A of the Social Security Act
or from participation in a federal health care program.



///


///


///


EXHIBIT C

***Confidential Treatment Requested



--------------------------------------------------------------------------------






States that Require SCMM Billing for Medicaid Covered Services as Referenced in
Section 3.2.
Arizona
Arkansas
Connecticut
Florida
Georgia
Indiana
Michigan
Minnesota
Montana
South Carolina
Texas
Wisconsin



***Confidential Treatment Requested

